     Case: 1:18-cv-06281 Document #: 75 Filed: 01/30/20 Page 1 of 21 PageID #:313




                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 ASHANTI FRANKLIN, on behalf of               )
 herself and on behalf of JOHN DOE, a         )
 minor, ROMELL FRANKLIN, and                  )
 ARIANA FRANKLIN                              )
                                              )
                 Plaintiffs,                  )
                                              )
                         vs.                  )       Case No. 1:18-cv-06281
                                              )
 CITY OF CHICAGO, a municipal                 )
 corporation; Sergeant JOHN GRAHAM            )
 (Star #1071), in his individual and official )
 Capacity; Officer JASON ACEVEDO              )
 (STAR # 11683), in his individual and        )
 official capacity; Officer JASON             )
 EDWARDS (STAR #19173), in his                )
 individual and official capacity; Officer    )
 KEVIN HAWKINS (STAR #13471) in his )
 individual and official Capacity; Officer    )
 WILLIAM HRONOPOULOS                          )
 (Star# 39785) in his individual and official )
 capacity; and BEN MILLIGAN, in his           )
 individual and official capacity             )
                                              )
                 Defendants.                  )

                                  2nd AMENDED COMPLAINT

         Plaintiffs complain against defendants, and allege as follows:

                                           Introduction

         1.     During the early morning hours of March 23, 2017, Defendants entered the home

of plaintiffs Ashanti Franklin and Romell Franklin without lawful justification and unlawfully

seized, searched, verbally abused, threatened, and assaulted them and their two children, Arianna

Franklin and John Doe, a twelve year-old minor. All four plaintiffs resided at the home.
      Case: 1:18-cv-06281 Document #: 75 Filed: 01/30/20 Page 2 of 21 PageID #:314




          2.     The defendants’ ordered the twelve-year old child out of his bed at gunpoint, and

directed racist and threatening remarks toward plaintiffs, including to a threat to shoot one of the

plaintiffs if he didn’t stop asking questions.

          3.     Plaintiffs are Black residents of Chicago, Illinois.

          4.     Defendants unlawful conduct is the by-product of policies and practices of the

City of Chicago’s police Department (“CPD”), which has, for decades, permitted its officers to

violate the rights of Black residents of Chicago.

          5.     The CPD has a pattern, practice, and history of recklessly, disproportionately, and

unjustifiably entering the homes of Black citizens without a proper warrant and/or lawful

justification.

          6.     The CPD has failed to provide meaningful training, supervision, post-incident

review, and/or or discipline for officers who have unlawfully entered the home of its citizens,

particularly its Black and Latino citizens.

          7.     The CPD has failed to track data indicating officers who have repeated violations

of unlawfully entering homes of citizens without lawful justification, particularly its Black and

Latino U.S. citizens.

          8.     For years, CPD has permitted its police officers to brutalize Chicago residents,

particularly Black and Latino U.S. citizens residing in Chicago, without any meaningful training,

supervision, post-incident review, or discipline.

          9.     The CPD has also allowed its police officers to engage in the falsification of

reported evidence in order to cover up misconduct, and maintain its ‘code of silence.’




                                                    2
     Case: 1:18-cv-06281 Document #: 75 Filed: 01/30/20 Page 3 of 21 PageID #:315




                                                Parties

           10.     Plaintiff Ashanti Franklin is an adult female and resident of Cook County, Illinois.

           11.     Plaintiff Romell Franklin is an adult male and resident of Cook County, Illinois.

           12.     Plaintiff Ariana Franklin is an adult female and resident of Cook County, Illinois.

           13.     Plaintiff John Doe is a minor child, and the son of Plaintiffs Ashanti Franklin and

Romell Franklin, and a resident of Cook County, Illinois. At the time of the original incident, Doe

was twelve years old.

           14.     Defendant City of Chicago is a municipal entity incorporated under the laws of

the State of Illinois, which employs or employed five of the six CPD police officers.

           15.     Defendant John Graham is an adult male and resident of Cook County, Illinois.

At the time of this incident, Defendant Graham was employed as a police officer by Defendant

City of Chicago.

           16.     Defendant Acevedo is an adult male and resident of Cook County, Illinois. At the

time of this incident, Defendant Acevedo was employed as a police officer by Defendant City of

Chicago.

           17.     Defendant Jason Edwards is an adult male and resident of Cook County, Illinois.

At the time of this incident, Defendant Edwards was employed as a police officer by Defendant

City of Chicago.

           18.     Defendant Kevin Hawkins is an adult male and resident of Cook County, Illinois.

At the time of this incident, Defendant Hawkins was employed as a police officer by Defendant

City of Chicago.




                                                    3
      Case: 1:18-cv-06281 Document #: 75 Filed: 01/30/20 Page 4 of 21 PageID #:316




         19.     Defendant William Hronopolous is an adult male and resident of Cook County,

Illinois. At the time of this incident, Defendant Hronopolous was employed as a police officer by

Defendant City of Chicago.

         20.     Defendant Ben Milligan is an adult male and resident of Cook County, Illinois.

At the time of this incident, Defendant Milligan was employed as a law enforcement agent by the

Federal Bureau of Investigations.

         21.     At all times relevant, the officers acted under color of law and within the scope of

their employment as police and/or law enforcement officers.

         22.     All of the foregoing defendant police and/or law enforcement officers are sued in

their individual capacities, as agents acting under color of state law and/or federal law, and in the

scope of their employment, while engaging in the actions alleged in this Complaint.

                                                 The Incident

         23.     During the early morning hours of March 23, 2017, around 6 a.m., plaintiffs

Ashanti Franklin and Romell Franklin, and their two children, were all asleep at their apartment

unit on the 2nd level of a three-level building on Chicago’s West Side.

         24.     Plaintiff Ashanti Franklin then heard a loud banging at her home’s front door.

         25.     Mrs. Franklin got out of bed and went to look out a window near her home’s front

entrance, and saw several White males on the front porch wearing hooded sweatshirts and jackets.

She didn’t recognize any of them, and told them they had the wrong house.

         26.     At least one of the men responded, and said they were there to get “Gregory

Hines” and that if she didn’t open the door they were “going to bust it down.”




                                                    4
     Case: 1:18-cv-06281 Document #: 75 Filed: 01/30/20 Page 5 of 21 PageID #:317




         27.     Mrs. Franklin asked through the window if the men had a warrant, and one of the

men replied that he did. She asked to see the warrant, and the same man responded, “If you don’t

open the door in two seconds, I’m going to kick the door in.”

         28.     Mrs. Franklin then screamed out to her husband, Romell Franklin, and told him

that the men said they were looking for someone named Gregory Hines, and were threatening to

kick the door down.

         29.     As Mr. Franklin exited the bedroom, the men battered the first outer door with

two bangs, and the second door with one bang.

         30.     Four men then entered plaintiffs’ home with their guns drawn, including at least

one man who carried an assault rifle. The men screamed, “Get the fuck out of the way! Put your

fucking hands up! Lights up!”

         31.     Plaintiffs Ashanti Franklin, Romell Franklin, and their daughter Ariana Franklin,

were held at gunpoint by defendants near the front door of their apartment while three of the four

men walked thru their home searching each room.

         32.     Mrs. Franklin, fearing her twelve year-old son may be shot for merely waking up

while Black, explained to the intruders that her son was in the bedroom they were walking

towards. One or more of the defendants said, “I’ll shoot you. Don’t fucking move.” One or more

of the defendant officers then pointed their guns toward her son as he exited his bedroom.

         33.     Mr. Franklin asked to see the warrant the defendants claimed to have, and for

their names and badge numbers. Upon information, one defendant believed to be defendant

Hronopolous, responded sarcastically, “Shut the fuck up, bro.” Mr. Franklin responded by saying,

“I’m a man, respect me.” The same defendant responded, “Shut the fuck up. You see six White




                                                  5
      Case: 1:18-cv-06281 Document #: 75 Filed: 01/30/20 Page 6 of 21 PageID #:318




dudes outside your door, you should’ve known to open the door.” Mrs. Franklin told him, “Just

because you’re White, it doesn’t make you right.”

         34.     After unlawfully breaking into plaintiffs’ home, unlawfully pointing and/or

displaying weapons, unlawfully searching plaintiffs’ home, unlawfully threatening plaintiffs’ with

deadly force, and unlawfully issuing racist directives, the defendants just left.

         35.     The defendants failed to provide their full names, badge numbers, and/or a

warrant, despite repeated requests by plaintiffs for the information.

         36.     That shortly after this incident, a high-ranking member of the CPD falsely stated

during a televised press conference that the defendants who unlawfully intruded plaintiffs’ home

never searched the plaintiff’s home and that defendants’ had quickly apologized. These statements

were knowingly false and fabricated. The Superintendent of the Chicago Police Department was

in attendance and spoke at the very same press conference.

         37.     That after this incident, City of Chicago police officers have continued a pattern

of harassment of plaintiffs by repeatedly appearing at or near plaintiffs’ home, making

disrespectful remarks to Mr. Franklin, and even following plaintiffs’ vehicle in traffic.

                                The City of Chicago’s Policies and Practices

         38.     The defendant officers’ unlawful conduct was directly caused by City of

Chicago’s embrace of a racist custom, policy and/or practice regarding police interaction with

Black residents. These policies include inadequate training, supervision, post-incident post, and

inadequate discipline of its police officers.

         39.     The City of Chicago’s police force has gained worldwide notoriety for extreme

disrespect and brutality against Black residents in Chicago.




                                                    6
      Case: 1:18-cv-06281 Document #: 75 Filed: 01/30/20 Page 7 of 21 PageID #:319




          40.     In March 2014, a study was released by the American Psychological

Association’s Journal of Personality and Social Psychology, researchers studied 176 mostly White,

male police officers, and tested them to see if they held an unconscious “dehumanization bias”

against Black people by having them match photos of people with photos of big cats or apes.

Researchers found that officers commonly dehumanized Black people.

          41.     Just recently, the Chicago Sun Times published a story and racially offensive

picture of two White police officers posing with a Black man in custody. While the two White

CPD officers held rifles, the young Black man was forced to wear deer antlers, as if he were an

animal.

          42.     The ACLU has recently issued a report, which found that Black Chicagoans were

subjected to 72% of all stop encounters, yet constitute just 32% of the city’s population. And, even

in majority White police districts, minorities were stopped disproportionately to the number of

minority people living in those districts.

          43.     Chicago police officers can feel comfortable inflicting excessive brutality and

constitutional violations against Black citizens, without fear of retribution.

          44.     There are inadequate policies and practices, meaningful training, and supervision,

when it comes to use of force against Black citizens in Chicago.

          45.     Defendants abide by a ‘code of silence.’

          46.     In 2012, a federal jury found in Obrycka vs. Chicago that the CPD engages an

unwritten ‘code of silence’ and/or a widespread custom of failing to adequately investigate and

discipline officers.

          47.     The City has a history of protecting “rogue” and violent police officers.




                                                    7
         Case: 1:18-cv-06281 Document #: 75 Filed: 01/30/20 Page 8 of 21 PageID #:320




            48.   For nearly 20 years, Jon Burge, led a torture ring of Chicago police detectives

against Black male Chicago residents, and he was protected.

            49.   A University of Chicago report issued in 2007, found that a brutality complaint

filed against a police officer in Chicago is 94% less likely to be sustained than elsewhere. In

Chicago, only .48% of brutality complaints are sustained, compared to 8% nationally.

            50.   Among 10,149 complaints of excessive force, illegal searches, racial abuse or

false arrest filed by residents between 2002 and 2004 only 124 (1.2%) were sustained and only 19

cases led to a week-long suspension or worse, according to findings.

            51.   On December 9, 2014, in an address to the Chicago City Council, Chicago’s

mayor, Rahm Emanuel, admitted the existence of a “code of silence” within Chicago’s police

department. Mayor Emmanuel, the defendant City of Chicago’s chief executive officer, said the

following in referring to the Chicago police department: “The problem is sometimes referred to as

the thin blue line. The problem is other times referred to as the code of silence, and its tendency to

ignore it. It is a tendency to deny it. It is a tendency in some cases to cover up the bad actions of

colleagues.”

            52.   After a year-long thorough investigation concluding in December 2016, the

Justice Department’s Civil Rights Division determined that the Chicago Police Department has

engaged in inadequate training and supervision of its police officers, has failed to adequately

address racially discriminatory conduct by officers, which in some respects is caused by

deficiencies in CPD’s systems of training, supervision, and accountability, and the corrosive effect

on police legitimacy of excessive force, which falls most heavily on Chicago’s communities of

color.




                                                   8
      Case: 1:18-cv-06281 Document #: 75 Filed: 01/30/20 Page 9 of 21 PageID #:321




          53.     Additionally, the DOJ found that CPD rarely undertakes a meaningful review

when its officers use excessive force and deprives citizens, especially Black citizens, of their

constitutional rights.

          54.     The DOJ report further “found reasonable cause to believe that CPD has engaged

in a pattern or practice of unreasonable force in violation of the Fourth Amendment and that the

deficiencies in CPD’s training, supervision, accountability, and other systems have contributed to

that pattern or practice.”

          55.     The DOJ report noted that CPD uses force against Blacks almost ten times more

than against Whites and called on the City of Chicago to tackle serious system deficiencies whose

consequences disproportionately impact Black and Latino communities.

          56.     “The City fails to conduct any investigation of nearly half of police misconduct

complaints,” according to the DOJ report said. In order to address these ignored cases, the City

must modify its own policies, and work with the unions to address certain CBA provisions, and in

the meantime, it must aggressively investigate all complaints to the extent authorized under tehse

contracts,” the DOJ report found.

          57.     The report said DOJ staff interviewed investigators with the Independent Police

Review Authority (IPRA), which investigates allegations of police misconduct along with CPD’s

Bureau of Internal Affairs (BIA), and that they relayed that using overrides is not encouraged at

IPRA. The DOJ also alleged that IPRA fails to provide training on how to use the process. “Not

surprisingly,” said the report, “this override provision was used only 17 times in the last five

years.”

          58.     However, the override option contained in the contract is still problematic,

according to the report. For investigators with IPRA or BIA to use the override, they have to obtain



                                                   9
     Case: 1:18-cv-06281 Document #: 75 Filed: 01/30/20 Page 10 of 21 PageID #:322




an affidavit from the other agency’s director verifying that he or she has reviewed “objective

verifiable evidence” and concluded an investigation should ensue. “Not only does this process

undermine the independence of IPRA, and create an additional procedural barrier to investigating

misconduct, but requiring that objective verifiable evidence exists before an investigation can be

undertaken puts the cart before the horse,” said the report.

         59.     The DOJ report also notes that the provision to destroy records after five years

“not only may impair the investigation of older misconduct, but also deprives CPD of important

discipline and personnel documentation that will assist in monitoring historical patterns of

misconduct.” Similarly, the CBAs prevent CPD's Behavioral Intervention System and Personnel

Concerns Program, both programs meant to flag problem officers, from considering misconduct

allegations older than five years and limits how “not sustained” complaints (how complaints are

classified when investigators claim allegations can’t be proven true or false) are used to determine

if an officer should be placed in the programs.

         60.     The DOJ also recommended changes to the “command channel review” process,

outlined in the union contract and embedded in department policy, that allows various supervisors

above an officer to review and comment on disciplinary decisions. The process undermines

accountability, said the DOJ report. The DOJ agreed with the mayor's Police Accountability Task

Force that the process “provides a platform for members who are potentially sympathetic to the

accused officer to advocate to reduce or eliminate discipline.”

         61.     “We recommended to the City during the course of this investigation that it

modify the CCR process, and instead have discipline decided at a disciplinary conference headed

by a single individual whose decision is reviewed directly by the Superintendent,” said the report,

which named the command channel review as one of numerous factors undermining police



                                                   10
     Case: 1:18-cv-06281 Document #: 75 Filed: 01/30/20 Page 11 of 21 PageID #:323




accountability in Chicago. The report claimed that these failures of the city’s accountability

systems contributes to distrust of police and erodes the relationship between communities and law

enforcement, which in turn makes it harder for police to solve murders and other crimes.

          62.    The DOJ report called the city's failure to investigate so many complaints a major

blow to police accountability, saying, “these are all lost opportunities to identify misconduct,

training deficiencies, and problematic trends, and to hold officers and CPD accountable when

misconduct occurs.”

          63.    The DOJ report further concluded that the City of Chicago’s labor agreement

contract with the Fraternal Order of Police is a major impediment to the constitutional well-being

of Black and Latino communities in Chicago.

          64.    The agreements mandate disclosure of a complainant’s identity to an accused

officer before questioning, which is problematic because many complainants fear police

retaliation.

          65.    People issuing complaints against the police must sign sworn affidavits under

threat of perjury, which intimidate victims of misconduct from reporting.

          66.    The agreements limit investigations into misconduct complaints filed more than

five years after an incident, and requires the destruction of most disciplinary records older than

five years.

          67.    The City of Chicago maintains a widespread custom and pattern of its police

officers unlawfully entering the homes of Chicago residents, especially misconduct directed at

Black and Latino U.S. citizens.




                                                  11
     Case: 1:18-cv-06281 Document #: 75 Filed: 01/30/20 Page 12 of 21 PageID #:324




          68.      There have been numerous media reports on television and in print, over the past

five years, regarding numerous unlawful raids of homes by Chicago police officers, and directed

disproportionately at Black and Latino U.S. citizens.

          69.      The City of Chicago maintains a policy of permitting its officers to use unlawful

and unauthorized tactics to search homes to confiscate guns and drugs.

          70.      The City of Chicago maintains a policy of permitting its officers to use unlawful

and unauthorized tactics to effectuate arrests, including unlawful and unjustifiably entering the

homes of Black and Latino citizens without a warrant and/or other lawful justification.

          71.      The City of Chicago refuses to discipline officers for engaging in misconduct,

especially misconduct directed at Black and Latino U.S. citizens.

          72.      The City of Chicago lacked a mechanism to supervise, discipline, and/or train its

police officers who had engaged in misconduct and/or were prone to.

          73.      The plaintiffs were injured because defendant police officers knew that they could

violate the Constitutional rights of Black citizens, and that if they did so, no one of any authority

would question their conduct in any meaningful way, and/or they would face no consequences.

          74.      The code of silence was the moving force behind the each of the defendants’

actions as they knew they would suffer no consequences for their unlawful action.

                                     Count I – State Law Claim: Assault
                                               All Defendants

          75.      Paragraphs 1-74 of this Complaint are incorporated herein.

          76.      In the manner described above, the conduct of one or more of the individual

defendants, acting under color of law and within the scope of their employment, constituted

unjustified and offensive physical contact, undertaken willfully and wantonly, proximately causing

plaintiffs’ injuries.

                                                   12
     Case: 1:18-cv-06281 Document #: 75 Filed: 01/30/20 Page 13 of 21 PageID #:325




         77.     The misconduct described in this Count was objectively unreasonable and was

undertaken intentionally with willful indifference to plaintiffs’ constitutional rights.

         78.     The misconduct described in this Count was undertaken with malice, willfulness,

and reckless indifference to the rights of others.

         79.     As a result of the misconduct, undertaken pursuant to the City’s policy and

practice as described above, plaintiffs sustained injuries, including but not limited to a reasonable

apprehension of great bodily harm and emotional harm.

                            Count II - State Law Claim:             Trespass
                                           All Defendants

         80.      Paragraphs 1-74 of this Complaint are incorporated herein.

         81.     As more fully described in preceding paragraphs, unknown defendant police

officers entered and searched plaintiffs’ home without a legal justification to do so. This

constituted an unwanted and uninvited invasion into plaintiffs’ exclusive possession of their home

and garage in violation of Illinois common law.

         82.     This unwarranted invasion proximately caused damages to Plaintiffs and has

caused an interference with their use and enjoyment of their home.

         83.     Illinois law provides that public entities, such as defendant, City of Chicago, are

directed to pay any compensatory damages on a tort judgment against an employee who was acting

within the scope of his or her employment.

         84.     At all relevant times, the defendant officers were agents of defendant, City of

Chicago, and employees of the Chicago Police Department, acting within the scope of their

employment. Defendant City of Chicago, therefore, is liable as principal for all torts committed by

its agents, the defendant police officers.

                        Count III – State Law Claim:              False Arrest

                                                     13
     Case: 1:18-cv-06281 Document #: 75 Filed: 01/30/20 Page 14 of 21 PageID #:326




                                                 All Defendants

          85.     Paragraphs 1-74 of this Complaint are incorporated herein.

          86.     That defendants acted without reasonable grounds and/or probable cause to

  believe plaintiffs committed an offense warranting restraint and/or arrest. The defendants knew

  there was no probable cause to restrain and/or arrest Plaintiff, yet they proceeded in spite of such

  knowledge.

          87.     The defendants actions constitute willful and wanton conduct.

          88.     As a direct and proximate result of the aforesaid, the plaintiffs suffered injuries of

  a personal and pecuniary nature, including but not limited to emotional pain and suffering,

  attorneys' fees, and costs.

                                Count IV – State Law Claim:           Conspiracy
                                               All Defendants

          89.     Paragraphs 1-74 of this Complaint are incorporated herein.

          90.     In the manner described above, all defendants, acting in concert, reached an

agreement among themselves to arrest, attack, and brutalize the plaintiffs, and conspired by

concerted action to accomplish an unlawful purpose by an unlawful means. In addition, these co-

conspirators agreed among themselves to protect one another from liability for depriving the

plaintiffs of these rights.

          91.     In furtherance of their conspiracy, each of these co-conspirators committed overt

acts and were otherwise willful participants in joint activity.

          92.     The misconduct described in this Count was objectively unreasonable and was

undertaken intentionally, with malice, with reckless indifference to the rights of others, and in total

disregard of the truth and plaintiffs’ innocence.




                                                    14
     Case: 1:18-cv-06281 Document #: 75 Filed: 01/30/20 Page 15 of 21 PageID #:327




          93.      As a result of the defendant police officers’ misconduct described in the Count,

undertaken pursuant to the City of Chicago’s widespread policy, practice, and/or custom as

described above, plaintiffs suffered injury, including loss of liberty, emotional harm, and financial

harm.

                Count V - State Law Claim:           Intentional Infliction of Emotional Distress
                                                 All Defendants

          94.      Paragraphs 1-74 of this Complaint are incorporated herein.

          95.      The actions, omissions, and conduct of the unknown defendant police officers as

set forth above were extreme and outrageous. These actions were rooted in an abuse of power and

authority and were undertaken with the intent to cause, or were in reckless disregard of the

probability that their conduct would cause, severe emotional distress to plaintiffs, as is more fully

alleged above.

          96.      As a direct and proximate result of the defendants’ actions, plaintiffs suffered

injury, including emotional and financial harm.

                             Count VI – State Law Claim: Respondeat Superior
                                               All Defendants

          97.      Paragraphs 1-74 of this Complaint are incorporated herein.

          98.      In committing the acts alleged in the preceding paragraphs, the unknown

defendant police officers were members and agents of City of Chicago acting at all relevant times

within the scope of their employment.

          99.      Defendant City of Chicago is liable as principal for all torts committed by its

agents.

                             Count VII – State Law Claim:     Indemnification
                                               All Defendants

          100.     Paragraphs 1-74 of this Complaint are incorporated herein.

                                                    15
     Case: 1:18-cv-06281 Document #: 75 Filed: 01/30/20 Page 16 of 21 PageID #:328




         101.    Illinois law provides that public entities are directed to pay any tort judgment for

 compensatory damages for which employees are liable within the scope of their employment

 activities.

         102.    The unknown defendant police officers are or were employees of the City of

 Chicago who acted within the scope of their employment in committing the misconduct

 described above.

                               Count VIII - State Law Claim:          Conversion
                                               All Defendants

         103.    Paragraphs 1-74 of this Complaint are incorporated herein.

         104.    The defendant police officers unlawfully exercised dominion or control over

plaintiffs’ property, and the property was not returned to plaintiffs in usable form.

         105.    The misconduct described in this Count was undertaken with malice, willfulness,

and reckless indifference to the rights of others.

         106.    As a result of individual defendants’ misconduct described in this Count,

plaintiffs suffered injury, including loss of property and emotional distress.

         107.    Each paragraph of this Complaint is incorporated herein.

         108.    In the manner described above, plaintiffs had their liberty to move about

unlawfully restrained, despite the unknown defendant police officers knowledge that there was no

probable cause or other justification for doing so.

         109.    In addition, plaintiffs were arrested and unlawfully detained by one or more

individual defendant without lawful justification.

         110.    The misconduct described in this Count was objectively unreasonable and was

undertaken intentionally with willful indifference to plaintiffs’ constitutional rights.




                                                      16
     Case: 1:18-cv-06281 Document #: 75 Filed: 01/30/20 Page 17 of 21 PageID #:329




         111.    The misconduct described in this Count was undertaken by individual defendant

police officers acting within the scope of their employment and under color of law such that their

employer is liable for their actions.

         112.    As a result of the unknown defendant police officers’ misconduct described in this

Count, plaintiffs suffered injury, including physical and emotional harm.

                                Count IX – 42 U.S.C. §1983: Monell
                                            City of Chicago
         113.    Plaintiff re-alleges and incorporates by reference the allegations set forth in each

 preceding paragraph in this Complaint as if fully set forth herein.

         114.    The misconduct described in this Count was objectively unreasonable and was

 undertaken intentionally with willful indifference to plaintiffs’ constitutional rights.

         115.    The misconduct described in this Count was undertaken with malice, willfulness

 and reckless indifference to the rights of others.

         116.    The misconduct described in this Count was undertaken pursuant to the policy

 and practice of the Chicago Police Department in that:

                 a.         As a matter of both policy, and practice, the Chicago Police Department

                            directly encourages, and is thereby the moving force behind the very

                            type of misconduct at issue here by failing to adequately train and

                            supervise its officers regarding the use of excessive force on citizens,

                            especially Black citizens, and that its failure to do so manifests

                            deliberate indifference.

                 b.         As a matter of both policy and practice, the City facilitates the very type

                            of misconduct at issue here by failing to adequately review and

                            discipline prior instances of similar misconduct, thereby leading



                                                   17
     Case: 1:18-cv-06281 Document #: 75 Filed: 01/30/20 Page 18 of 21 PageID #:330




                            Chicago police officers to believe that their actions will never be

                            scrutinized and, in that way, directly encouraging future abuses such as

                            those affecting plaintiffs. Specifically, Chicago police officers accused

                            of misconduct can be confident that those accusations will not be

                            investigated in earnest by the CPD, and that the CPD will decline to

                            recommend discipline even where the officer has engaged in excessive

                            force, assault and/or racist behavior.

                 c.         Generally, as a matter of widespread practice so prevalent as to

                            comprise municipal policy, CPD officers abuse its Black citizens in a

                            manner similar to that alleged by plaintiffs in this Count on a frequent

                            basis, yet CPD make findings of wrongdoing in a disproportionately

                            small number of cases;

                 d.         City policy-makers are aware of, and condone and facilitate by their

                            inaction, a “code of silence” in the CPD. Police officers routinely fail

                            to report instances of police misconduct and lie to protect each other

                            from punishment, and go undisciplined for doing so; and,

                 e.         The City of Chicago has failed to act to remedy the patterns of abuse,

                            despite actual knowledge of the same, thereby causing the types of

                            injuries alleged here.

         117.    As a matter of express policy, the City of Chicago does not retain most records

which are more than seven years old documenting allegations of excessive force against police

officers, or allegations concerning police officers making unjustified intrusion into citizens’

homes, thereby preventing the City from ascertaining any patterns of abuse which might develop



                                                     18
     Case: 1:18-cv-06281 Document #: 75 Filed: 01/30/20 Page 19 of 21 PageID #:331




over the course of a police officer’s career. Further, the City fails to utilize even the records that

are retained too identify and respond to patterns of misconduct by its officers.

         118.    As a matter of express policy, CPD refuses to take into consideration patterns of

allegations of civil rights violations when evaluating the merits of any particular complaint.

         119.    As a result of the defendant police officers’ misconduct described in this Count,

undertaken pursuant to the City’s policy and practice as described above, plaintiffs have suffered

injury, including emotional home and emotional distress.

                            Count X – 42 U.S.C. §1983: Excessive Force
                                          All Defendants

         120.    Paragraphs 1-74 of this Complaint are incorporated herein.

         121.    In the manner described above, the conduct of one or more of the defendants

constituted excessive force in violation of the Fourth and Fourteenth Amendments to the United

States Constitution.

         122.    The misconduct described in this Count was objectively unreasonable and was

undertaken intentionally with willful indifference to plaintiffs’ constitutional rights.

         123.    The misconduct described in this Count was undertaken with malice, willfulness

and reckless indifference to the rights of others.

         124.    As a result of the defendants’ misconduct described in this Count, undertaken

pursuant to the City’s policy and practice as described above, plaintiffs have suffered injury,

including emotional home and emotional distress.

                               Count XI – State Law Claim:            Conspiracy
                                              All Defendants

         125.    Paragraphs 1-74 of this Complaint are incorporated herein.




                                                     19
     Case: 1:18-cv-06281 Document #: 75 Filed: 01/30/20 Page 20 of 21 PageID #:332




          126.    In the manner described above, there was an agreement between the defendants to

deprive plaintiffs of their constitutional rights.

          127.    Specifically, the defendants conspired by concerted action to accomplish an

unlawful purpose by an unlawful means. In furtherance of the conspiracy, each of the

coconspirators committed overt acts and was an otherwise willful participant in joint activity.

          128.    The conspiring defendants’ actions were undertaken intentionally, with malice

and reckless indifference to plaintiffs’ rights.

          129.    As a result of defendants’ misconduct described in this Count, undertaken

pursuant to the City of Chicago’s widespread policy, practice, and/or custom as described above,

plaintiffs suffered injury, including loss of liberty, emotional harm, and financial harm.

                          Count XII – 42 U.S.C. § 1983:     Failure to Intervene
                                                 All Defendants

          130.    Paragraphs 1-74 of this Complaint are incorporated herein.

          131.    In the manner described above, one or more of the unknown defendant police

officers had a reasonable opportunity to prevent the violation of plaintiffs’ Constitutional rights as

set forth above, but failed to do so.

          132.    The defendant officers’ actions were undertaken intentionally, with malice and

reckless indifference to plaintiffs’ rights.

          133.    The misconduct described in this Count was undertaken pursuant to the custom,

policy, and/or practice of Defendant City of Chicago, such that Defendant City of Chicago is also

liable, as described above.

          134.    As a result of the unknown defendant police officers’ misconduct described in this

Count, undertaken pursuant to the City’s policy and practice as described above, plaintiffs have

suffered injury, including emotional and financial harm.

                                                     20
     Case: 1:18-cv-06281 Document #: 75 Filed: 01/30/20 Page 21 of 21 PageID #:333




                            Count XIII – 42 U.S.C. § 1983:  False Arrest
                     Graham, Acevedo, Edwards, Hawkins, Hronopolous, and Milligan

         135.    Paragraphs 1-74 of this Complaint are incorporated herein.

         136.    The defendants acted without reasonable grounds and/or probable cause to believe

plaintiffs committed an offense warranting restraint and/or arrest. The defendants knew there was

no probable cause to restrain and/or arrest plaintiffs, yet they proceeded in spite of such

knowledge.

         137.    That defendants actions constitute willful and wanton misconduct.

         138.    As a direct and proximate result of the aforesaid, the Plaintiff suffered injuries of

a personal and pecuniary nature, including but not limited to emotional pain and suffering,

attorneys' fees and costs.

         WHEREFORE, plaintiffs ASHANTI FRANKLIN, on behalf of herself and her minor

child, JOHN DOE, ROMELL FRANKLIN, and ARIANA FRANKLIN, respectfully requests that

this Court enter judgment in their favor on all counts, and against defendants, awarding

compensatory damages, punitive damages, and attorneys’ fees, along with punitive damages, and

any other relief this Court deems just and appropriate.

                                        LAW OFFICES OF RAHSAAN A. GORDON

                                          By: /s/ Rahsaan A. Gordon
                                               Attorney for Plaintiffs


 Rahsaan A. Gordon
 LAW OFFICES OF RAHSAAN A. GORDON
 333 West Wacker Drive, Suite 500
 Chicago, Illinois 60606
 (312) 422-9500
 (312) 422-9507
 Firm I.D. 42809
 rg@attorneygordon.com



                                                   21
